SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1159
KA 14-01045
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MARK HAWKINS, ALSO KNOWN AS MARCUS COLEMAN,
DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DANIEL J.
PUNCH OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered May 27, 2014. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of a weapon in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
third degree (Penal Law § 265.02 [3]). Defendant failed to preserve
for our review his challenge to Supreme Court’s alleged enhancement of
his sentence at the time of sentencing inasmuch as defendant did not
object to the alleged enhanced sentence or move to withdraw his guilty
plea (see People v Viele, 124 AD3d 1222, 1223). We decline to
exercise our power to review defendant’s contention as a matter of
discretion in the interest of justice (see CPL 470.15 [3] [c]). We
reject defendant’s contention that his sentence is unduly harsh and
severe.




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court